                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  FRANCISCA MORALEZ,                                  Case No. 17-cv-03779-VC
                  Plaintiff,
                                                      ORDER GRANTING IN PART AND
            v.                                        DENYING IN PART MOTION TO
                                                      STAY AND MOTION TO
  76 ORINDA, et al.,                                  AMEND/CORRECT THE JUDGMENT
                  Defendants.                         Re: Dkt. Nos. 139, 147



         1. The Judgment is amended to add “Orinda Gas Station, Inc.” as a judgment debtor. See

Dkt. Nos. 131, 126. The motion to add the individual defendants as judgment debtors is denied

without prejudice. The plaintiff may renew her motion if the debt remains unsatisfied after the

appeal has been decided.

         2. The Court is persuaded that a stay without a bond puts the plaintiff at a substantial risk

of injury. Accordingly, the Court declines to waive the security requirement. If the defendants
wish to stay the execution of the judgment, they must post a bond equal to 125% of the fee

award. See Am. Civil Liberties Union of Nevada v. Masto, 670 F.3d 1046, 1066 (9th Cir. 2012)

(explaining that the defendants are entitled to a stay as a matter of right upon appeal and posting

of a sufficient bond). The execution of the judgment is stayed for 14 days from the date of this

order.

         IT IS SO ORDERED.

Dated: January 21, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
